UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:(405) 523-5200 Date of fiscal year end:December 31 Date of reporting period:March 31, 2010 Item 1.Schedule of Investments AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2010 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Apparel and Accessory Stores: Aeropostale, Inc. * 57,438 $ 1.08% NORDSTROM, INC. 18,675 0.50% Ross Stores, Inc. 26,443 0.92% The Gap, Inc. 29,100 0.44% 2.94% Auto Dealers, Gas Stations: AutoNation, Inc. * 35,200 0.41% Autozone, Inc. * 4,097 0.47% 0.88% Building Construction-General Contractors, Operation Build: NVR, Inc. * 356 0.17% Walter Energy, Inc. 8,544 0.51% 0.68% Business Services: Adobe Systems Incorporated * 29,000 0.67% Cognizant Technology Solutions Corporation * 14,039 0.47% Computer Sciences Corporation * 19,300 0.68% eBay Inc. * 25,051 0.44% Google Inc. * 1,845 0.68% Microsoft Corporation 75,609 1.44% OMNICOM GROUP INC. 4,870 0.12% Oracle Corporation 99,086 1.66% Salesforce.com, Inc. * 3,104 0.15% The Western Union Company 32,972 0.36% Visa Inc. 18,435 1.09% VMware Inc. * 5,185 0.18% 7.94% Chemicals and Allied Products: Abbott Laboratories 36,000 1.23% Air Products & Chemicals, Inc. 3,600 0.17% Amgen Inc. * 23,602 0.92% AstraZeneca PLC ** 16,800 0.49% Avon Products, Inc. 11,800 0.26% Biogen Idec Inc. * 12,700 0.47% Bristol-Myers Squibb Company 46,010 0.80% Celanese Corporation 13,245 0.27% Colgate Palmolive Company 16,779 0.93% E.I. du Pont de Nemours and Company 8,600 0.21% Eastman Chemical Company 4,900 0.20% Ecolab Inc. 5,940 0.17% Forest Laboratories, Inc. * 23,706 0.48% Gilead Sciences, Inc. * 29,237 0.86% GlaxoSmithKline plc ** 19,391 0.49% Johnson & Johnson 21,577 0.92% Lilly, Eli and Company 20,600 0.49% Merck & Co., Inc. 9,970 0.24% Novo Nordisk A/S ** 2,825 0.14% Pfizer Inc. 42,500 0.47% PPG Industries, Inc. 4,700 0.20% Praxair, Inc. 3,440 0.19% Sanofi-Aventis ** 20,100 0.49% The Dow Chemical Company 19,725 0.38% The Procter & Gamble Company 10,276 0.42% 11.89% Communications: AMERICAN TOWER CORPORATION * 8,695 0.24% DIRECTV * 5,730 0.13% NII Holdings, Inc. * 16,445 0.45% Qwest Communications International Inc. 66,400 0.22% 1.04% Depository Institutions: Credit Suisse Group ** 19,800 0.66% JPMorgan Chase & Co. 21,500 0.63% U.S. Bancorp 6,920 0.12% 1.41% 1 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2010 Fair Value Common Stock: Share or Principal Amount Amount Percentage of Net Assets Durable Goods, Wholesale: BorgWarner Inc. * 2,105 $ 0.05% Patterson Companies, Inc. 9,705 0.20% Reliance Steel & Aluminum Co. 6,400 0.20% 0.45% Eating and Drinking Places: McDonald’s Corporation 17,240 0.75% The Cheesecake Factory Incorporated * 25,178 0.44% 1.19% Educational Services: Apollo Group, Inc. * 9,050 0.36% Devry Inc. 9,900 0.42% ITT Educational Services, Inc. * 12,516 0.92% 1.70% Electric, Gas, and Sanitary Services: Ameren Corporation 11,900 0.20% CMS Energy Corporation 21,300 0.21% Constellation Energy Group, Inc. 8,500 0.19% DTE Energy Company 6,800 0.20% Edison International 9,000 0.20% FirstEnergy Corp. 8,400 0.21% Integrys Energy Group, Inc. 6,865 0.21% NiSource Inc. 21,400 0.22% NV Energy, Inc. 26,200 0.21% Pinnacle West Capital Corporation 8,900 0.22% QUESTAR CORPORATION 8,390 0.24% Teco Energy, Inc. 19,800 0.21% 2.52% Electronic and Other Electric Equipment: Altera Corporation 70,614 1.12% Amphenol Corporation 34,990 0.96% ASML Holding N.V. ** 30,400 0.70% Broadcom Corporation 20,782 0.45% Cisco Systems, Inc. * 64,705 1.10% Cree, Inc. * 2,270 0.10% Dolby Laboratories, Inc. * 18,000 0.69% Emerson Electric Co. 16,829 0.55% General Electric Company 15,310 0.18% Intel Corporation 105,695 1.53% NetApp, Inc. * 22,165 0.47% Qlogic Corporation * 33,641 0.44% Qualcomm Incorporated 14,270 0.39% Texas Instruments Incorporated 68,345 1.09% Varian Semiconductor Equipment Associates, Inc. * 5,515 0.12% 9.89% Engineering, Accounting, Research, Mgmt and Relation Services: Fluor Corporation 13,600 0.41% KBR, Inc. 28,600 0.41% 0.82% Fabricated Metal Products: Ball Corporation 5,600 0.19% Illinois Tool Works, Inc. 14,696 0.46% 0.65% Food and Kindred Products: Archer-Daniels-Midland Company 10,000 0.19% Bunge Limited ** 4,900 0.20% General Mills, Inc. 10,305 0.47% PepsiCo, Inc. 11,950 0.51% The Coca-Cola Company 13,702 0.49% 1.86% 2 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2010 Fair Value Common Stock: Share or Principal Amount Amount Percentage of Net Assets Furniture and Fixtures: Johnson Controls, Inc. 25,840 $ 0.55% 0.55% General Merchandise: BIG LOTS, INC. * 18,105 0.42% Costco Wholesale Corporation 12,095 0.47% The TJX Companies, Inc. 25,530 0.71% 1.60% Health Services: Covance Inc. * 5,040 0.20% 0.20% Holding and Other Investment Offices: Simon Property Group, Inc 1,965 0.11% Vornado Realty Trust 2,145 0.11% 0.22% Home Furniture and Equipment: Bed Bath & Beyond Inc. * 15,500 0.44% Best Buy Company, Inc. 6,810 0.19% 0.63% Hotels, Other Lodging Places: Marriott International, Inc. 10,492 0.22% 0.22% Industrial Machinery and Equipment: 3M Company 20,136 1.09% Apple Computer, Inc. * 14,062 2.15% Cummins Engine, Inc. 13,050 0.53% Deere & Company 8,570 0.33% Eaton Corporation 18,433 0.91% EMC Corporation * 66,779 0.78% Flowserve Corporation 8,546 0.61% Hewlett-Packard Company 44,447 1.54% INGERSOLL-RAND PLC ** 7,660 0.17% International Business Machines Corporation 20,977 1.75% Joy Global Inc. 22,825 0.84% National Oilwell Varco, Inc. 16,400 0.43% Parker-Hannifin Corporation 14,350 0.60% Pentair, Inc. 5,280 0.13% Pitney Bowes, Inc. 26,000 0.42% Rockwell Automation, Inc. 6,425 0.24% SanDisk Corporation * 20,432 0.46% Seagate Technology * ** 35,291 0.42% Varian Medical Systems, Inc. * 8,440 0.30% Western Digital Corporation * 41,600 1.05% 14.75% Instruments and Related Products: Covidien public limited company ** 8,370 0.27% Danaher Corporation 3,635 0.19% Medtronic, Inc. 24,930 0.73% Mindray Medical International Limited ** 4,990 0.12% Stryker Corporation 5,510 0.21% Thermo Fisher Scientific Inc. * 18,325 0.61% 2.13% Insurance Carriers: Ace LTD. ** 18,500 0.63% Assurant, Inc. 28,500 0.64% CIGNA Corporation 20,600 0.49% Humana Inc. * 15,600 0.47% Lincoln National Corporation 7,245 0.14% Metlife Capital Trust, Inc. 22,900 0.65% Prudential Financial, Inc. 20,070 0.79% The Chubb Corporation 18,200 0.61% The Traverlers Companies, Inc. 17,400 0.61% UnitedHealth Group Incorporated 41,559 0.88% Wellpoint, Inc. * 21,388 0.90% 6.81% Leather and Leather Products: Coach, Inc. 17,475 0.45% 0.45% 3 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2010 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Metal Mining: Cliffs Natural Resources Inc. 4,200 $ 0.19% Freeport-McMoran Copper & Gold 0.10% 0.29% Miscellaneous Manufacturing Industries: Hasbro, Inc. 17,105 0.43% Mattel, Inc 29,727 0.44% 0.87% Miscellaneous Retail: Amazon.com, Inc. * 2,700 0.24% Dick's Sporting Goods, Inc. * 7,945 0.13% Dollar Tree, Inc. * 30,853 1.19% priceline.com Incorporated * 5,672 0.94% Tiffany & Co. 15,177 0.47% 2.97% Motion Pictures: The Walt Disney Company 12,185 0.28% 0.28% Nondurable Goods-Wholesale: Amerisource Bergen Corporation 50,264 0.95% McKesson Corporation 25,304 1.08% Medco Health Solutions, Inc. * 5,035 0.21% NIKE, Inc.-Class B 6,295 0.30% The Mosaic Company 2,215 0.09% 2.63% Oil and Gas Extraction: Apache Corporation 1,805 0.12% Devon Energy Corporation 4,780 0.20% ENCANA CORPORATION ** 22,000 0.44% Eni S.p.A ** 14,000 0.43% ENSCO International Incorporated ** 15,100 0.44% Helmerich & Payne, Inc. 14,288 0.36% Occidental Petroleum Corporation 23,735 1.31% Patterson-UTI Energy, Inc. 43,800 0.40% Royal Dutch Shell PLC ** 11,800 0.44% Schlumberger N.V. (Schlumberger Limited) ** 5,385 0.22% Tailsman Energy Inc. ** 36,800 0.41% Total SA ** 11,700 0.44% Transocean, Inc. * ** 10,716 0.60% 5.81% Paper and Allied Products: International Paper Company 11,900 0.19% Kimberly-Clark Corporation 11,655 0.48% 0.67% Petroleum Refining and Related Industries: Ashland Inc. 5,900 0.20% BP PLC-Spons ADR ** 12,100 0.45% Chevron Corporation 9,192 0.45% ConocoPhillips 13,200 0.44% Exxon Mobil Corporation 10,100 0.44% Marathon Oil Corporation 21,800 0.45% 2.43% Primary Metal Industries: Allegheny Technologies Incorporated 2,785 0.10% Corning Incorporated 55,206 0.73% Precision Castparts Corp. 1,595 0.13% United States Steel Corporation 3,225 0.13% 1.09% Printing, Publishing and Allied Lines: The McGraw-Hill Companies, Inc. 18,284 0.42% 0.42% 4 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2010 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Railroad Transportation: CSX Corporation 5,585 $ 0.18% 0.18% Security and Commodity Brokers: Ameriprise Financial, Inc. 20,800 0.61% Blackrock, Inc. 765 0.11% Franklin Resources, Inc. 14,740 1.06% T. Rowe Price Group, Inc. 24,200 0.86% The Charles Schwab Corporation 53,500 0.65% The Goldman Sachs Group, Inc. 11,865 1.32% 4.61% Transportation Equipment: Autoliv, Inc. 16,080 0.54% FORD MOTOR COMPANY * 50,400 0.41% Harsco Corporation 20,000 0.42% Honeywell International Inc. 6,730 0.20% Lockheed Martin Corporation 8,612 0.46% The Boeing Company 4,800 0.23% 2.26% Total common stocks (cost $129,583,340) 97.93% Short-Term Investments: AIM Money market funds (.09125% at March 31, 2010) 2,835,458 1.84% Total short-term investments (cost $2,835,458) 1.84% Total investments (cost $132,418,798) 99.77% Other assets and liabilities, net 0.23% Total net assets $ 100.00% *Presently not producing dividend income **Foreign Investments (8.65% of net assets) 5 Fair Value Measurements In accordance with guidance on fair value measurements and disclosures, the Fund groups its financial assets at fair value in three levels, based on inputs and assumptions used to determine the fair value.The levels are as follows: Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of March 31, 2010. Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Item 2.Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the Fund’s principal executive officer, and Robert D. Brearton, the Fund’s principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 3.Exhibits Exhibit No. Description of Exhibit Certification of Principal Executive Officer Certification of Principal Financial Officer 6 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By /s/David R. Carpenter David R. Carpenter Principal Executive Officer Date:May 4, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. /s/David R. Carpenter David R. Carpenter Principal Executive Officer Date:May 4, 2010 /s/Robert D. Brearton Robert D. Brearton Principal Financial Officer Date:May 4, 2010 EXHIBIT INDEX Exhibit No. Description Method of Filing CEO Certification Filed herewith electronically CFO Certification Filed herewith electronically 7
